     CASE 0:18-cv-03189-DSD-ECW Document 40 Filed 07/15/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


THE PRUDENTIAL INSURANCE                      *
COMPANY OF AMERICA,                           *
                                              *
       Plaintiff,                             *
                                              *
v.                                            *     Case No. 0:18-cv-03189-DSD-ECW
                                              *
                                              *
J.B., a minor; Z.B., a minor; and             *
ANNIE L. DAVIS, solely in her                 *
capacity as guardian of J.B. and Z.B.,        *
                                              *
       Defendants.                            *


   RESPONSE OF J.B., A MINOR, BY ANNIE L. DAVIS, HER GUARDIAN,
TO PLAINTIFF’S MOTION TO APPOINT A GUARDIAN AD LITEM AND FOR
              DEPOSIT PURSUANT TO FED. R. CIV. P. 67


       Defendant J.B., a minor, appearing herein through her guardian, Annie L. Davis,

and undersigned counsel, consents to The Prudential Insurance Company of America’s

(“Prudential”) request to deposit the disputed funds, and to Prudential’s request to have a

guardian ad litem appointed for Defendant Z.B. However, J.B. opposes the appointment

of a second guardian ad litem to represent her interests because she is already represented

by a legal guardian as well as counsel with experience in life insurance interpleader

matters. The added cost of a second ad litem would further deplete the amount available

for her to recover in this case and would not deliver her any significant benefit.




                                              1
     CASE 0:18-cv-03189-DSD-ECW Document 40 Filed 07/15/19 Page 2 of 4



                                 LAW AND ARGUMENT

       It is well established that the appointment of a guardian ad litem is a procedural

question controlled by Rule 17(c) of the Federal Rules of Civil Procedure. See, e.g.,

Burke v. Smith, 252 F.3d 1260, 1264 (11th Cir. 2001); Roberts v. Ohio Cos. Ins. Co., 256

F.2d 35, 38 (5th Cir. 1958); Burns v. United States, No. 12-CV-2957-DMS (MDD), 2015

U.S. Dist. LEXIS 192475, at *14 (S.D. Cal. May 13, 2015).

       Rule 17(c)(2) states that the court must appoint a guardian ad litem -- or issue

another appropriate order -- to protect a minor or incompetent person who is

unrepresented in an action. The main consideration for the district court is protection of

the minor’s interest. See Gibbs ex rel. Gibbs v. Carnival Cruise Lines, 314 F.3d 125,

135-36 (3d Cir. 2002). However, a guardian ad litem is not required in all cases. See

Roberts, 256 F.2d at 39. Rule 17(c) authorizes the district court to appoint a guardian ad

litem ‘for an infant … not otherwise represented in an action….’” Croce v. Bromley

Corp., 623 F.2d 1084, 1093 (5th Cir. 1980) (other citations omitted). Rule 17(c)(1)(A)

also provides that a general guardian may litigate on a minor’s behalf.            In such a

situation, “unless a conflict of interest exists between the representative and minor, a

district court need not even consider the question [of] whether a guardian ad litem should

be appointed.” Burke, 252 F.3d at 12. When a minor is represented by a parent who is a

party to the lawsuit and has the same interest as the child, there is generally no conflict of

interest. Id.; see also Gonzalez v. Reno, 86 F. Supp. 2d 1167, 1185 (S.D. Fla. 2000),

aff’d 212 F.3d 1338 (11th Cir. 2000) (“When a parent brings an action on behalf of a



                                              2
     CASE 0:18-cv-03189-DSD-ECW Document 40 Filed 07/15/19 Page 3 of 4



child, and it is evident that the interests of each are the same, no need exists for someone

other than the parent to represent the child's interests under Rule 17(c).”)

       Here, Annie Davis is the legal guardian of J.B., has already retained counsel for

J.B.’s benefit, and seeks a determination by the Court that J.B. is entitled to 100% of the

disputed life insurance proceeds over any other party. Thus, her interests are completely

aligned with those of J.B., and there is no reason to appoint a second ad litem in addition

to the one being sought to represent Z.B. because that will only result in a duplication of

efforts and unnecessary depletion of the limited funds available for recovery.

                                      CONCLUSION

       For the foregoing reasons, J.B. consents to an order permitting Prudential to

deposit the funds, with interest, and to an order appointing an ad litem for Z.B. J.B.

opposes the appointment of an ad litem for herself because she is already represented by

her legal guardian, Annie Davis, and undersigned counsel with significant experience

litigating interpleader matters involving homicide allegations.

       DATED this 15th day of July, 2019.

                                           Respectfully submitted,

                                           /s/ Michael J. Hoover
                                           Michael J. Hoover
                                           LA Bar No. 35497
                                           Interpleader Law, LLC
                                           9015 Bluebonnet Blvd.
                                           Baton Rouge, Louisiana 70810
                                           Telephone: (225) 246-8706
                                           Email: michael.hoover@interpleaderlaw.com
                                           Attorney for Defendant J.B., a minor,
                                           represented herein by Annie L. Davis, her
                                           guardian

                                              3
CASE 0:18-cv-03189-DSD-ECW Document 40 Filed 07/15/19 Page 4 of 4



                      CERTIFICATE OF SERVICE

 I hereby certify that on July 15, 2019, I caused a copy of the foregoing to be filed
 electronically using the CM/ECF System. Notice of this filing will be sent by the
 Court’s electronic filing system to all parties indicated on the electronic filing
 receipt.


                         /s/ Michael J. Hoover
                              Michael J. Hoover




                                      4
